Citation Nr: 1718503	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  08-15 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 20 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from April to August 1981 and in the Navy from February 1982 to August 1985.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In support of this claim, the Veteran provided hearing testimony before the Board in March 2010; the transcript of the hearing has been associated with his entirely electronic (i.e., paperless) claims file, so is of record.

In December 2013, the Board denied this claim.  In response the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a February 2015 Order, the Court vacated the portion of the Board's December 2013 decision that had denied this claim.  The Court then proceeded to remand this claim to the Board for further development and readjudication consistent with terms of a Joint Motion for Partial Remand (JMPR).  In August 2015 and August 2016, the Board remanded this claim pursuant to the JMPR and for actions consistent with the Court's Order.

In November 2016, the Veteran submitted additional evidence, a personal statement, and waived his right to have the RO initially consider it as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board do so in the first instance.  See 38 C.F.R. § 20.1304 (c).



FINDINGS OF FACT

1.  The manifestations of the Veteran's left knee disability are hypermobile patella with patellafemoral arthritis, albeit with flexion just limited to 100 degrees (out of the normal 140 degrees) and extension limited to 4 degrees (out of the normal 0 degrees); he also does not have recurrent subluxation or lateral instability, anklyosis, dislocated semilunar cartilage, or impairment of the tibia and fibula.


CONCLUSION OF LAW

The criteria have not been met at any point during the pendency of this claim for a rating higher than 20 percent for this left knee disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic Codes 5003, 5010, 5256-5262 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In deciding this claim, the Board has reviewed all of the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board addresses its reasons for rejecting evidence favorable to the claimant).



The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).



Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the Agency or Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect in the provision of the notice because the intended purpose of the notice is still preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

In claims for increased ratings for disabilities that already have been determined service connected in years past, the Court has held that in order to satisfy the first notice element VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010) (Vasquez-Flores III); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43  (2008) (Vasquez-Flores I), overruled in part sub. nom. Vasquez-Florez/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vasquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant Disability Codes (DCs), which typically provide for a range in severity of a particular disability from 0 percent, i.e., noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id. Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  Except when VCAA notice as to how to substantiate a claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-107. And VA is not required to apprise him of alternative DCs or daily-life evidence, only instead provide what amounts to "generic" notice.

Here, prior to the April 2007 rating decision at issue, a February 2007 letter satisfied all notice elements under the VCAA.  It informed the Veteran of how VA generally evaluates service-connected disabilities, provided examples of the types of evidence he could submit in support of his claim, and notified him of his and VA's respective responsibilities in obtaining relevant records and other evidence on his behalf.  Accordingly, the duty to notify has been satisfied.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores, 24 Vet. App. at 97-103; Quartuccio, 16 Vet. App. 183.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as concerning evaluation he has received since service from VA and privately, as well as providing an examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the Veteran's STRs and post-service VA and private medical records have been obtained and associated with the claims file for consideration.  He has not identified any outstanding records that he wants VA to obtain or that he believes are relevant to his claim in terms of showing his entitlement to a greater level of compensation.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also, as mentioned, includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the claimant's disability and such is relevant to the claim, a new VA examination must be conducted.  See 38 C.F.R. §3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).



When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.  Indeed, even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), he or she is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Here, VA examinations of the left knee were performed in March 2007, November 2010, January 2016, and September 2016.  The Court found the November 2010 VA examination inadequate, and in August 2015 the Board remanded the claim for a new examination.  The Veteran was provided an examination in January 2016. Upon review of that examination, the Board determined that it was also inadequate and remanded the claim yet again in August 2016 for an additional examination. The Board has determined that the September 2016 VA examination is adequate for rating purposes, as the examiner reviewed the claims file for the history of this disability, examined the Veteran personally, and described his disability in sufficient detail to enable the Board to make a fully informed decision regarding its severity in relation to the applicable rating criteria.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There is no apparent inconsistency or ambiguity in the examination report, and the claimant has not specifically challenged its adequacy or thoroughness, or the competence of the examiner.  See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-91.

The Veteran has not stated and there is no evidence indicating that there has been a material change in the severity of his left knee disability since he was last examined in September 2016, even with the evaluation of additional evidence as noted above and discussed below.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the mere passage of time since an otherwise adequate VA examination was performed.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.

In sum, VA's duties to notify and assist under the VCAA have been satisfied.  The Veteran has had ample opportunity to participate effectively in the development of this claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . must be considered prejudicial")).  Any defect in the notice or assistance provided will not affect the outcome of this claim or compromise the "essential fairness of the adjudication," and no such defect has been shown.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  To the contrary, he has received all essential notice and assistance, has had a meaningful opportunity to 
participate effectively in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369  (Fed. Cir. 2004).  Thus, any error in the notice or assistance provided was harmless, again, meaning nonprejudicial.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant to show the error was harmless by at least providing an explanation as to how the error caused harm); see also 38 U.S.C.A. § 7261 (b)(2) and 38 C.F.R. § 20.1102.

The Veteran had a videoconference hearing before the Board in March 2010.  The hearing was appropriately conducted as the presiding VLJ - the undersigned - duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position as claimant.  38 C.F.R. 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, he is represented in this appeal by a Veterans Service Organization (VSO), The American Legion, and in the questioning and responses during the hearing they evidenced their actual knowledge of the type of evidence and information needed to substantiate this claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (noting that actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

Accordingly, the Board may proceed with appellate review of this claim.

II. Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4(2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 
38 C.F.R. § 4.21.


Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses is to be avoided, as this would contravene VA's anti-pyramiding regulation.  See 38 C.F.R. § 4.14. However, this does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).



Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in. See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (The provisions of 
§ 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.  Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating. See id. at 43.

DC 5010 refers to arthritis, due to trauma (i.e., post-traumatic arthritis), substantiated by X-ray findings.  This code provides that consequent disability should be rated as degenerative arthritis under DC 5003.



Under DC 5003, degenerative arthritis (hypertrophic/osteoarthritis) in turn will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion but X-ray involvement of two or more major joints or minor joint groups, a 10 percent rating is assigned.  A 20 percent rating is assigned where the above is present as well as occasional incapacitating exacerbations.

DC 5003 indicates these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  In addition, these ratings will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, respectively, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63, 604 (July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Diagnostic Code 5257 provides ratings for "other" impairment of the knee that includes recurrent subluxation or lateral instability.  Slight consequent disability is rated as 10-percent disabling; moderate as 20-percent disabling; and severe as 
30-percent disabling.



These descriptive terms of "slight," "moderate," and "severe" are not specifically defined in this DC.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence so that its decisions are "equitable and just."  38 C.F.R. §§4.2, 4.6.

VA's General Counsel also has held that separate ratings are permissible under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

According to DC 5260, flexion of the leg limited to 60 degrees warrants a noncompensable (0 percent) disability rating; flexion of the leg limited to 45 degrees warrants a 10 percent disability rating; flexion of the leg limited to 30 degrees warrants a 20 percent disability; and flexion of the leg limited to 15 degrees warrants a 30 percent disability rating.

According to DC 5261, extension of the leg limited to 5 degrees warrants a noncompensable (0 percent) disability rating; extension of the leg limited to 10 degrees warrants a 10 percent disability rating; extension of the leg limited to 15 degrees warrants a 20 percent disability rating; extension of the leg limited to 20 degrees warrants a 30 percent disability rating; extension of the leg limited to 30 degrees warrants a 40 percent disability rating; and extension of the leg limited to 45 degrees warrants a 50 disability rating.

Other DCs relating to the knee are DC 5256 (ankylosis), DCs 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula) and DC 5263 (genu recurvatum).  As noted below, however, the Veteran is not shown to have the types of impairments necessary for application of these other codes.



III. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath, 1 Vet. App. 589, the Board has reviewed all of the evidence of record pertaining to the history of this service-connected left knee disability.  The Board has found nothing in the historical record that would lead to the conclusion that the existing 20 percent rating is inadequate.

A review of this record shows the Veteran received VA treatment for his left knee in August and September 2006, so just some 6 months prior to filing his 
increased-rating claim in February 2007.  In claims for increased ratings, so such as the one before the Board, the present level of disability is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in assessing the present level of disability, the relevant temporal focus is from one year immediately preceding the filing of the increased-rating claim, so, here, since February 2006, therefore inclusive of that VA treatment in August and September 2006.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110 (b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).  If there have been occasions since when the disability has been more severe than at others, the rating must reflect this, that is to say, the rating must be "staged" to compensate the Veteran for this variance.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When seen for VA treatment in August 2006, an X-ray revealed moderate degenerative joint disease (i.e., arthritis) of the left knee.  In September 2006, the Veteran presented with chronic pain in this knee that he said was progressively worsening.  He stated that squatting, kneeling, and climbing that he did in his job as a plumber gave him considerable difficulty.  A physical examination of his knee revealed a hypermobile patella, pain with patellofemoral compression, and tenderness under the medial patellar facet and the lateral facet.  He had no joint line tenderness, effusion in the knee, or ligamentous instability.  The diagnosis based on X-rays was patellofemoral arthritis.  In January 2007 he had a social work consultation during which he reported that his left knee pain was becoming overwhelming; he consequently was looking into a career change.  He later transitioned into a position as a respiratory therapist with VA.

In March 2007 he was afforded a VA compensation examination for his left knee disability.  He reported prior knee surgeries in 1986 and 1998, no history of trauma or neoplasm, no assistive aids needed for walking, and no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  He reported being able to stand up to one hour and walking more than 1/4 mile but less than one mile. 

On objective physical examination, the examiner noted the Veteran's gait was normal with no evidence of abnormal weight bearing.  He had left knee active flexion to no less than 125 degrees with pain beginning at 120 degrees, and passive flexion to no less than 130 degrees with pain beginning at 120 degrees.  There was no additional loss of motion on repetition.  The examiner noted there was no loss of a bone or part of a bone, no recurrent dislocations, no inflammatory arthritis, and no joint ankylosis.  In summary, the examiner noted there was effusion, tenderness, and painful movement in the Veteran's left knee, as well as crepitation.  There was no grinding or instability.  The Veteran had subpatellar tenderness, but no meniscus abnormality or other knee abnormality.  The prior August 2006 X-rays, as well as even earlier November 2004 X-rays, were reviewed, and the examiner made a diagnosis of degenerative joint disease of the left knee with chondromalacia patella that had significant general occupational effects.  The examiner noted that the Veteran had decreased mobility, problems with lifting and carrying, and pain, and he had missed three months of work over the past twelve months due to his left knee disability.

That VA compensation examiner's findings were the reason the RO subsequently increased the rating for the Veteran's left knee disability under DC 5003 from 10 to 20 percent in the April 2007 decision at issue.  In effect, although the Veteran's left knee flexion was limited to 120 degrees, which, according to DC 5260, would have warranted just a 0 percent (noncompensable) rating, the fact that he had arthritic pain and limitation of mobility were considered reason enough to increase the rating for his left knee disability from 10 to 20 percent.  As already explained, in application of DC 5003, which refers the rater to DC 5260, the Court has held that "painful motion of a major joint... caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating...."  See again Lichtenfels v. Derwinski, 1 Vet. App. 484, 488  (1991) (indicating this results from reading 38 C.F.R. § 4.59 in combination with DC 5003).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45(f).  With any form of arthritis, painful motion is an important factor of disability.  See id.  The intent of the Rating Schedule is to recognize painful motion with joint or particular pathology as productive of disability.  As also already explained, joints that are actually painful, unstable, or malaligned should be entitled to at least the minimum compensable rating for the joint, therefore special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

But also to reiterate, in the case of Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011), the Court clarified its holding in Lichtenfels, explaining that the evaluation of painful motion as limited motion only applies to the evaluation of arthritis under DC 5003, as mandated by the express language in that provision, and only when limitation of motion is noncompensable under the applicable DC (here, DC 5260). The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels and DC 5003, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.

After continuing to maintain that his left knee disability had worsened, even since that March 2007 VA compensation examination, the Veteran was provided another VA compensation examination in November 2010 to reassess the severity of this service-connected disability.  During that additional evaluation he reported that his left knee was still getting progressively worse, which he treated with activity limitation with a fair response.  He also said he occasionally wore a knee brace.  

He reported giving way, pain, stiffness, decreased speed of joint motion, popping and grinding, and severe flare-ups of joint disease occurring every one to two months and lasting three to seven days.  He reported being unable to stand for more than a few minutes, and that he could walk more than 1/4 mile but less than 1 mile.

On physical examination, the examiner observed the Veteran had an antalgic gait, but no other evidence of abnormal weight bearing.  There was also no evidence of loss of a bone or part of a bone or inflammatory arthritis.  The examiner did notice crepitus, tenderness, abnormal motion, and guarding of motion, as well as grinding and patellar abnormality in the form of abnormal tracking and subpatellar tenderness.  The examiner did not make a finding of instability of the left knee.  He did note the Veteran had flexion from 4 to 115 degrees with pain beginning at 105 degrees, and extension limited to 4 degrees.  The examiner noted there was objective evidence of pain with active motion, but found no evidence of additional limitation with repetitive motion.  The examiner also noted there was no ankylosis; passive range of motion was unchanged from active range of motion; and no pain, fatigue, weakness, or incoordination was noted.  The prior X-rays were again reviewed, and the examiner made a diagnosis of left knee patellofemoral arthritis with a hypermobile left patella.  The examiner noted the Veteran reported missing no time during the last twelve months in his job as a respiratory therapist, but his left knee disability still had significant effects in his occupation due to decreased mobility and pain.  He also had some difficulties performing his usual daily activities, including exercising, household chores, and some recreational activities.

In accordance with the February 2015 CAVC remand, the Board remanded the claim for another VA examination.  During the January 2016 examination the Veteran reported that since his last examination he had experienced increased chronic pain and frequent flare-ups.  He reported that any yard work or a twelve hour shift at work worsened the knee pain.  He reported that prolonged standing and prolonged walking worsened the pan and caused knee swelling.  


On physical examination, the examiner observed the Veteran had abnormal range of motion with pain on weight bearing.  He had flexion from 0 to 110 degrees and extension from 110 to 0 degrees with pain on flexion.  The examiner did notice tenderness, crepitus, edema, and tenderness around the patella.  The examiner noted there was objective evidence of pain with active motion, but found no evidence of additional limitation with repetitive motion.  The Veteran reported pain with stair climbing.  The examiner noted there was no ankylosis, no weakness, and no atrophy.  The examiner noted no history of recurrent subluxation or lateral instability.  Upon testing, the examiner noted no joint instability.  Anterior, posterior, medial and lateral testing were all normal.  The examiner noted that he regularly used a knee brace.  The Veteran's MRI was reviewed, and the examiner provided a diagnosis of moderate DJD with patella spurring and femorotibial joint spurring with myxoid degenerative changes lateral and medial meniscus.  The examiner noted that the functional impact on his daily activities was moderate due to pain with prolonged walking, standing, sitting, and stair climbing.

The Board, in August 2016, remanded the claim for another examination after determining that the January 2016 examination did not adequately comply with the prior remand instructions.  During the September 2016 examination the Veteran reported since his last examination in January 2016 he felt his left knee condition had gotten worse due to increased pain.  He reported that he had increased pain primarily after a work week that included twelve hour shifts as a respiratory therapist Friday, Saturday, Sunday and eight hours every other Monday.  He reported that the increased pain prohibited household chores and required rest in order to recover.  He denied effusion, but there was often soft tissue swelling.  He reported functional loss or impairment that included painful motion and less range of motion.  He reported that his knee disorder caused him to walk slower, avoid
stairs and attempt to avoid prolonged walking.  No new diagnostic procedures had been performed on the knee.  He reported not wearing an orthotic.  His last reported episode of patella subluxation occurred about 10 years prior to the examination. 


On physical examination the examiner observed that the Veteran had abnormal range of motion with less movement and pain on weight bearing.  On active range of motion testing, he had flexion from 0 to 100 degrees and extension from 100 to 0 degrees with pain on flexion.  On passive range of motion he had flexion from 0 to 100 degrees and extension from 100 to 0 degrees.  The examiner did notice medial and lateral joint line pain on palpation and patella pain on compression and no crepitus.  The examiner found no evidence of additional limitation with repetitive motion.  The examiner noted that the Veteran experienced increased pain on active weight bearing flexion/extension and passive flexion motions.  He had flexion from 0 to 90 degrees and extension from 90 to 0.  The testing was conducted with bilateral simultaneous weight bearing because any attempt to isolate each leg would have put the Veteran at risk of falling.  The examiner also noted that range of motion on weight bearing was by definition active, therefore there was no passive technique for measurement. 

Regarding an opinion for pain, weakness, fatigability or incoordination of the joint when used over time, the examiner noted that such an opinion was not feasible and could not be provided without resorting to mere speculation.  Additionally, he noted that there was no conceptual or empiric basis for making such a determination without directly observing function under these conditions.  Further, he noted any decrease in range of motion with repeated use over time was merely speculative and highly subjective (on the Veteran's word alone) as neither the medical provider nor any other medical provider would be present to objectively and repetitively measure (with a goniometer) the change in range of motion with repeated use over time. 

The examiner noted that the Veteran was not experiencing a flare-up during the examination.  The examiner, per the Board remand, was to also opine regarding the Veteran's functional ability during flare-ups and as above, the examiner noted the examiner noted that such an opinion was not feasible and could not be provided without resorting to mere speculation.  Additionally, he noted that there was no conceptual or empiric basis for making such a determination without directly observing function under these conditions.  Further, he noted that any decrease in range of motion with repeated use over time was merely speculative and highly subjective (on the Veteran's word alone) as neither the medical provider nor any other medical provider would be present to objectively and repetitively measure (with a goniometer) the change in range of motion with repeated use over time.

The examiner noted no reduction in muscle strength, no atrophy, and no ankylosis. The examiner noted no history of recurrent subluxation, lateral instability, or recurrent effusion.  Upon testing, the examiner noted no joint instability.  Anterior, posterior, medial and lateral testing were all normal.  The examiner noted that the Veteran had slight recurrent patellar dislocation.  The Veteran reported that his last episode of patella dislocation/subluxation occurred about ten years ago.  He reported undergoing a Hauser procedure around 2002.  The examiner noted that the Houser procedure was designed to prevent patella subluxation (dislocation) and stabilize the patella.  In response to the Court's directive inquiring whether hypermobile patella is analogous to or evidence of subluxation or lateral instability the examiner provided an opinion.  He opined that patella subluxation, instability and dislocation are names that can be used depending upon the situation (eg. severity of movement) for hyper mobile patella as mentioned in the examination of November 2010 and apply to the knee cap (patella-femoral joint), and not the knee joint(femoral-Tibia articulation).  This opinion seems to indicate that having a diagnosis of hyper mobile patella affects the patella-femoral joint and not the knee joint as a whole which is contemplated under Code 5257 for recurrent subluxation and lateral instability.

The examiner noted in the Veteran's history a meniscus (semilunar cartilage) tear and an old MRI left knee that revealed patella spurring and mild femorotibial jointspurring and Myxoid degenerative change in the medial and lateral meniscus. The Veteran reported meniscus surgery about 12 years prior to the examination and reported frequent episodes of pain since that time.  The Veteran reported using no assistive devices for locomotion.  No additional diagnostic studies were conducted.  The examiner noted that the functional impact on his daily activities were difficulty with prolonged walking and standing.  The examiner also noted there were no sedentary restrictions and no clinical evidence of occasional incapacitating exacerbations of either knee.

The additional evidence, in the form of the Veteran's personal statement, submitted in November 2016 with waiver of RO consideration, was new in that it was not previously of record, but not material in that it reiterated earlier testimony and arguments provided by the Veteran.  The statement provided more information regarding the Veteran's flare-ups.  He reported that they occur two or more times per month and can last approximately two to seven days with pain and extreme swelling.  He reported that he estimated his knee flexion during a flare-up was no more than 30 to 45 degrees.  Even if this was conceded, the Veteran would still warrant no more than a 20 percent rating under DC 5260.  The Veteran also reported that the flare-ups impinge on his enjoyment of recreational activities. 

For the reasons and bases already discussed, as summarized in Mitchell, even the results of that additional VA compensation examination do not provide the means to warrant again increasing the rating for the left knee disability.  The existing 20 percent rating, absent indication of greater functional loss on account of the pain, is the highest possible rating that may be assigned in the circumstances presented.

This 20 percent rating under DCs 5003-5260 concedes the Veteran has limited or painful motion of a major joint, that being his left knee.  He already has the highest rating he can be given under DCs 5010 and 5003 for the arthritis.  Moreover, a rating exceeding 20 percent also is not warranted under DC 5260, on referral, without evidence of limitation of flexion to 15 degrees or less, which also has not been indicated, again, even when considering the extent of his pain.

He has had, at worst, extension of his left knee limited to 4 degrees, as reported in the November 2010 examination, with extension of his left knee limited to 0 degrees on his latest examination, so not to the level required for a compensable or separate rating under DC 5261 or VAOGCPREC 9-2004, respectively.  See also 38 C.F.R. § 4.71, Plate II, indicating normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.



As to rating his left knee disability under another rating code, the assignment of a particular DC is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a DC by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In order to warrant a higher rating under a different DC or a separate rating, as examples there must be evidence of recurrent subluxation or lateral instability of the left knee causing "slight" or "moderate" or "severe" impairment (DC 5257), dislocated semilunar cartilage that results in frequent episodes of "locking," pain, and effusion into the joint (DC 5258), or malunion of the tibia and fibula with moderate knee or ankle disability (DC 5262).  But there is no suggestion the Veteran has the type of impairment contemplated by DCs 5258 and 5262, so they are inapplicable.

As concerning DC 5257, the Board sees the Veteran was formerly rated at 10 percent under this code, but in the April 2007 rating decision the RO noted he had no lateral instability, so his knee condition would only be evaluated under the code (and referral codes) for degenerative joint disease, i.e., arthritis and the consequent limitation of motion, so under DCs 5003-5010 and 5260 and 5261.  The Veteran contends that he does, in fact, have left knee instability, and during a March 2010 videoconference hearing before the undersigned Veterans Law Judge he reported that he had dislocated his knee several times in the past, for which he had sought medical treatment.  But during the March 2007 VA examination, the examiner noted there was no instability of the left knee.  During the November 2010 VA examination, the Veteran again reported that his knee often gave way (so was unstable) and that he occasionally wore a knee brace to try and compensate for this failing. However, again, after objective physical examination of this knee, although his diagnosis was left knee patellofemoral arthritis and hypermobile left patella (i.e., kneecap), the VA examiner also explicitly indicated that he did not observe any instability of the joint.  During the January 2016 VA examination the examiner noted no history of recurrent subluxation or lateral instability.  The Veteran reported using a knee brace.  Upon testing, the examiner noted no joint instability.  Anterior, posterior, medial and lateral tests were all normal.  Upon more recent examination in September 2016, the examiner again noted no history of recurrent subluxation, lateral instability, or recurrent effusion.  Upon testing, the examiner noted no joint instability.  Anterior, posterior, medial and lateral tests were all normal.  The examiner noted that the Veteran had slight recurrent patellar dislocation.  The Veteran reported that his last episode of patella dislocation/subluxation occurred about ten years prior to the examination.  And, during all of the aforementioned VA compensation examinations, the Veteran denied a history of recurrent patellar subluxation/dislocation.  The September 2016 examiner attempted to differentiate between the Veteran's hypermobile left patella and a finding of recurrent subluxation or instability of the knee by opining that the hypermobile patella affects the patella femoral joint and not the knee joint as a whole.  Therefore, the Board finds that there simply is not enough evidence to show he experiences recurrent subluxation or lateral instability of this knee to in turn warrant assigning a separate rating under DC 5257.  See again VAOGCPRECs 23-97 and 9-98.

There equally is no objective clinical evidence of any left knee ankylosis to warrant consideration of a higher rating under DC 5256.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  While the Veteran has slight, noncompensable limitation of motion of his left knee, including on account of his pain, it cannot be said that his motion is so restricted as to amount to ankylosis, which essentially contemplates absolutely no motion at all.

There also is no indication he has met the requirements for a rating higher than 20 percent at any time since one year prior to filing this increased-rating claim, so the Board cannot "stage" his rating either.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).



Accordingly, the preponderance of the evidence is against his claim, so it must be denied.

IV. Extra-Schedular Consideration

The Board also has considered whether the Veteran's claim should be referred for extra-schedular consideration.  See 38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the disability is inadequate.  38 C.F.R. § 3.321(b)(1).  See also Fisher v. Principi, 4 Vet. App. 57, 60 (1993); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  According to the VA regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

As held in Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.

Here, though, referral for extra-schedular consideration is unwarranted.  The Veteran's left knee disability is manifested by symptoms and functional impairment expressly addressed by the schedular rating criteria, including arthritis and consequent pain and its effect on his range of motion.  He does not have symptoms associated with his left knee disability that have been left uncompensated or unaccounted for in the assignment of his schedular rating.  See Thun, 22 Vet. App. at 115.  With regards to his functional impairment, including reported difficulties with prolonged standing and walking, these limitations are expected concomitants of a knee disability and thus fall within the province of the schedular criteria. Indeed, DeLuca's express reference to 38 C.F.R. §§ 4.40, 4.45 and 4.59 accepts as much.  As noted in Thun, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes. Rather, the disability must be "exceptional" or "unusual."  The Veteran has not described any functional impairment beyond what would reasonably be contemplated by the rating criteria.

But even going one step further, there also is no evidence that he has missed time from work recently or been hospitalized for his left knee disability, much less frequently.  So even if he managed to satisfy the first tier of the Thun test, he does not satisfy the second, so the third becomes moot.  See 38 C.F.R. § 3.321(b)(1).



Accordingly, a comparison of his left knee disability and the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." Id.  Consequently, the available schedular evaluation is adequate to rate this disability.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely, whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, much less, as mentioned, the third and final step of the inquiry.  See Thun, 22 Vet. App, at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extra-schedular consideration without regard to whether there was a marked interference with employment).  Nevertheless, as explained, such additional factors have not been shown either. Therefore referral for extra-schedular consideration is not warranted.  See id. 


ORDER

The claim of entitlement to a rating higher than 20 percent for the left knee disability is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


